               Case 2:19-cv-01105-JCC Document 55 Filed 08/21/20 Page 1 of 2




 1                                                                 The Honorable John C. Coughenour

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     Discovery Park Community Alliance and
 9   Elizabeth A. Campbell,

10                                 Petitioners,
                                                             No. 2:19-cv-1105-JCC
11                  vs.
                                                             SUMMONS
12   City of Seattle, United States Army, and Seattle
     School District No. 1,
13
                                   Respondents.
14
     To:    Chief, U.S. Army Litigation Division
15          U.S. Army Legal Services Agency
            9275 Gunston Rd., Suite 3021
16          Bldg. 1450
            Fr. Belvoir, VA 22060-5546
17
            A lawsuit has been filed against you.
18
            Within 21 days after service of this summons on you (not counting the day you received
19
     it) — or 60 days if you are the United States or a United States agency, or an officer or employee
20
     of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff
21
     an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
22

23




      SUMMONS - 1
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105
              Case 2:19-cv-01105-JCC Document 55 Filed 08/21/20 Page 2 of 2




 1   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose

 2   name and address are:

 3                                       Elizabeth A. Campbell
                                         3826 24th Avenue West
 4                                       Seattle, WA. 98199
                                         206-769-8459
 5

 6          If you fail to respond, judgment by default will be entered against you for the relief

 7   demanded in the complaint. You also must file your answer or motion with the court.

 8

 9          DATED this _________ day of August, 2020, Seattle, Washington.

10
                                                CLERK OF COURT
11

12
                                                _________________________________________
13                                              Signature of Clerk or Deputy Clerk

14

15

16

17

18

19

20

21

22

23




      SUMMONS - 2
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105
